The record in this case discloses that Ricker Alford on November 7, 1938, pursuant to the terms and provisions of Chapter 18296, Acts of 1937, Laws of Florida, commonly known as the Murphy Act, paid to the Clerk of the Circuit Court of Palm Beach County, Florida, the sum of $232.57 for tax sale certificate number 5928 of the sale held on July 4, 1927, for the 1926 state and county taxes in the principal sum of $3,372.82, and for certificate number 20,999 of the sale held on August 7, 1933, for the state and county taxes in the principal sum of $856.20. The original tax certificates were assigned by the clerk to Ricker Alford.
On February 19, 1941, Ricker Alford filed in the Circuit Court of Palm Beach County a bill of complaint in equity to foreclose the aforesaid state and county tax liens and sought a decree not for the amount paid for the certificates under the Murphy Act, but for the face amount of the certificates plus interest and court costs. All parties interested in the property were made defendants; answers were filed, and on final hearing a decree was entered for the face amount, plus interest on each certificate, in the total sum of $4,204.36. The actual money paid for the certificates was the sum of $232.57. The net profit to the plaintiff in the transaction was the sum of $3,971.79. An appeal has been perfected to this Court.
The question presented by the record for adjudication by this Court is whether the amount of recovery in the foreclosure proceedings should be limited to the amount paid for the involved certificates by the purchaser under the Murphy Act in the sum of $232.57, with interest since payment on November 7, 1938, or *Page 298 
should the face amount of the certificates, plus interest, be decreed in the total sum of $4,204.36, as decreed by the lower court.
The briefs fail to cite statutory authority to sustain the right of the plaintiff below to maintain a foreclosure proceeding of the tax certificates purchased under the Murphy Act. If the right exists, necessarily it must rest on the inherent jurisdiction of a court of equity to foreclose liens similar to the certificates here involved. If the decree is upheld, we find the plaintiff below as an actor in a court of equity with an admitted profit of $3,971.79 on an investment of only $232.57. Such a large profit flowing from so small an investment is rather unusual. One of the maxims of equity is that he who seeks equity must do equity and one coming into equity must come with clean hands.
One of the findings of fact by the Legislature in the enactment of the Murphy Act was that delinquent taxes valued at the sum of $97,000,000.00 were dead, frozen and depreciated assets and the amount of the tax certificates then appearing against lands situated in Florida, in many instances, exceeded the actual value of the land. The certificates were practically cancelled by the Act, and under the several provisions thereof the plaintiff below acquired title to the involved certificates.
The case of Lang v. Quaker Realty Corporation, 131 Fla. 179,179 So. 144, involved tax certificates sold by the City of Miami to the Quaker Realty Corporation at a fractional part of the face value of said certificates, and it filed a bill of complaint in a court of equity to enforce payment of the face value of the certificates, plus interest, but this court held that the *Page 299 
Quaker Realty Corporation, as an actor in a court of equity, would be restricted to and could not recover a sum greater than the amount actually paid for the certificates, with interest from the date of purchase. This rule was reiterated in the case of Smith v. Lindsay, 133 Fla. 306, 182 So. 910; Shaw v. Hamm,133 Fla. 722, 183 So. 19. The enunciations of this Court in Green v. State ex rel. Northern Investment Corp., 140 Fla. 386,191 So. 778, do not affect or conflict with the rule established in Lang v. Quaker Realty Corporation,supra, and subsequently decided cases predicated thereon.
The plaintiff below, an appellee here, is restricted or limited in the amount recoverable to the sum of $232.57, the amount paid by him to the Clerk of the Circuit Court of Palm Beach County, Florida, for the two certificates numbered 5928 and 20,499 on November 7, 1938, with legal interest until paid, together with court costs.
The decree appealed from is hereby reversed for further proceedings not inconsistent with this opinion.
It is so ordered.
WHITFIELD, TERRELL and BUFORD, JJ., concur.
BROWN, C. J., THOMAS and Adams, JJ., dissent.